Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 and 5-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process that can be performed in the human mind alone or with the assistance of pen and paper (see MPEP2106.04(a)(2)). The claims are examined under the framework set forth in the January 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
With regard to step 1, claims 1, 3 and 5-18 recite claims that fall within the statutory categories of invention set forth in section 101.  
With regard to step 2A prong 1, the claims recite a mental process in this case claims 1 3, and 18 recite steps that can be performed in the human mind.  Independent claims 1, 8, 15, 16, 17 and 18 recite definitions for game surfaces, edges of game surfaces, spaces of game surfaces, pieces that interact with the spaces, and rules for placing/moving the pieces.  While board games are often played with physical elements or computer generated versions of those game elements, these tangible or intangible elements are merely a player convenience. Two chess players can call out notation to each other and play a complete game of chess without the assistance of a board or pieces.  If a record of the game was desired, the players could write the notation on a piece of paper.  While the claims at issue provide for certain abstract relationships between the pieces, see the claimed bijective mapping, this is merely a matter of mentally managing pieces in a different manner and does not go beyond what could be processed in the human mind.
While the independent claims provide for non-abstract elements, e.g. displaying, a GUI, and certain generic computer hardware, e.g. displays, processor, memory1.  These elements are merely extra solution activity (see MPEP§2106.05(f)) or generic computer components (see MPEP§2106.05(b)I “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”).  
Dependent claim 3 is a displaying step that is merely extra solution activity.
Dependent claim 5 adds more abstract mental steps that can be performed in the human mind.
Dependent claim 6 adds more abstract mental steps that can be performed in the human mind.
Dependent claim 7 adds more abstract mental steps that can be performed in the human mind.
Dependent claim 9 adds more abstract mental steps that can be performed in the human mind.
Dependent claim 10 add more abstract mental steps that can be performed in the human mind.
Dependent claim 11 add more abstract mental steps that can be performed in the human mind.
Dependent claim 12 add more abstract mental steps that can be performed in the human mind.
Dependent claim 13 add more abstract mental steps that can be performed in the human mind.
Dependent claim 14 add more abstract mental steps that can be performed in the human mind.
With respect to step 2A prong 2, the claims do not integrate the abstract idea into a practical application by improving the functioning of a computer or to any technology.  While the recited generic computer may provide for a new function to be applied to a computer, e.g. a computer instructed to check a balance before transferring money, this type of additional function does not improve the computer itself and would only act to use the computer as a vehicle to capture an ineligible abstract idea.  Examiner notes that limitations that specifically recite computer operation of these abstract steps do not reduce the abstract idea to a practical application (see MPEP§2106.04(d)).
	With respect to step 2B, the claims merely recite generic computer components or extra solution activity as noted above and do not provide for any additional elements that are beyond routine, conventional and well-understood computer components.  With regard to the recited graphical user interface and display, Examiner is taking official notice of these elements as well-understood, routine and conventional in the gaming arts.  Electronic gaming consoles that utilize graphical user interfaces for player interactions have been widely available in the commercial market since at least 1977 and if Applicant believes that this finding is in dispute, Examiner is happy to provide evidence to support this conclusion.
Response to Arguments
Applicant's arguments filed April 14, 2022 have been fully considered but they are not persuasive.
As noted in this office action the claims satisfy step 1 of the 2019 PEG.
Applicant argues that the playing chess with notation alone is impossible and only potentially possible by top experts.  In order to advance prosecution on this matter, Examiner suggests that Applicant should do a basic investigation into Examiner’s common knowledge assertions.  The purely mental process of playing chess without a board is commonly known as “blindfold chess”.  Blindfold chess has a history that dates back to the early middle ages and is a manner of playing that is so commonly known that Examiner noted such a style of play in order to reach a common ground and common understanding2 with Applicant.  Examiner hopes that Applicant’s cursory review of the topic will act as basis from which prosecution can be advanced.  Applicant’s continued intransigence on this point of fact is completely within Applicant’s rights and Examiner is happy to make the history of blindfold chess of record if desired.
With respect to the nature of the game claimed in the independent claims, the game at issue is completely devoid of any complexity that rivals chess.  The independent claims merely require pieces and spaces for those pieces.  A game of checkers with bijective mapping of a visible grid of two spaces wide by four spaces high is captured by these claims.  Compared to chess, this simpler game is easier for individuals to play without tangible game pieces, but is still very possible with or without written notation3 between two players.  Examiner’s citation to blindfold chess regarding the independent claims is provided to consolidate discussion between the independent claims and the most complex game provided in all of the claims, namely the recitation of chess as a game to be played in the dependent claims.  This consolidation does not add limitations to the independent claims and arguments mindful of the breadth of the independent claims should be carefully constructed.
Applicant’s arguments relying on versions of Applicant’s game that include eight replicas of each piece and “more exotic topologies” is not persuasive with regard to the independent claims because no such requirements are found in those claims.  Furthermore, no such requirements are found in the dependent claims.  Applicant’s claims regarding more complicated mappings and surfaces are still broadly claimed in the alternative to simpler limitations, see cylinder and Klein bottle in claim 11 and checkers and chess in claims 14.  
Applicant’s analogy to manually operating a car is not persuasive.  Applicant’s invention is designed to educate an individual regarding mapping pieces over abstract spaces.  A more appropriate automotive analogy would be a driver being directed by GPS and a driver that is trying to remember where to go without assistance.  Examiner notes that perhaps some difference exists within the confines of that more appropriate analogy, however Applicant refuses to come to grips with the broad metes and bounds of the claims and commonly known facts within the art.  This intransigence precludes what Examiner believes to be a fruitful discussion on the eligibility of the claims, and potential amendments to those claims.
Applicant’s citation to non-patent literature in the arguments has not been considered because the references have not been provided to the office and if such references are to be made of record they must comply with relevant sections of the MPEP.
Applicant’s arguments relying on the specification4 to inappropriately narrow the scope of the claimed invention are not persuasive.
With respect to Gree, Examiner notes that the templates at issue in Gree differ from the generic execution of a mental process that is found in the current application and Applicant’s arguments based on Gree are not persuasive.
Applicant argues that forcing a user to implement abstract thinking to play a game reduces that abstract idea to a practical application.  Examiner disagrees and notes that none of the examples of a practical application in the MPEP or the 2019 Guidance are covered by Applicant’s argued notion of a practical application, as such the claims are not eligible.
Applicant argues that the simultaneous and automatic nature of the computer implementation amounts to significantly more than the judicial exception.  Examiner disagrees and notes that simultaneous and automatic are the predictable and expected results of generic computer implementation and are not significantly more than the judicial exception.
The claims remain rejected as ineligible.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/               Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the modules that are claimed are nothing more than software operating on generic computer hardware as indicated in the specification.  See specification filed July 29, 2019 at pg. 20 stating that “[e]mbodiments of the subject matter and the functional operations described herein can be implemented in digital electronic circuitry, or in computer software, firmware, or hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them.
        Some embodiments are implemented using one or more modules of computer program instructions encoded on a computer-readable medium for execution by, or to control the operation of, a data processing apparatus. The computer-readable medium can be a manufactured product, such as hard drive in a computer system or an embedded system. The computer-readable medium can be acquired separately and later encoded with the one or more modules of computer program instructions, such as by delivery of the one or more modules of computer program instructions over a wired or wireless network. The computer-readable medium can be a machine-readable storage device, a machine-readable storage substrate, a memory device, or a combination of one or more of them.”
        2 While blindfold othello might exist, it isn’t a fact widely known enough to lead to fruitful discussion.
        3 Examiner notes that the written notation here provides for record keeping and dispute resolution and is not required for play.
        4 See remarks at page 21.